Case: 15-11009   Date Filed: 01/19/2016   Page: 1 of 2


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11009
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:12-cr-00232-CAP-LTW-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

DOMINGO NAJERA-PEREZ,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (January 19, 2016)

Before WILSON, WILIIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Steven P. Berne, appointed counsel for Domingo Najera-Perez in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 15-11009     Date Filed: 01/19/2016    Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Najera-Perez’s conviction

and sentence are AFFIRMED.




                                           2